Citation Nr: 0524552	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  00-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
on appeal was last before the Board in March 2005 when the 
Board reopened the low back disability issue and remanded the 
issue to the RO.  

In the March 2005 decision, the Board also determined that 
the veteran did not submit a timely substantive appeal to a 
September 1988 rating decision denying service connection for 
a low back disability.  The veteran has appealed the Board's 
March 2005 decision as to the timeliness of the substantive 
appeal to the United States Court of Appeals for Veterans 
Claims (The Court).   


FINDINGS OF FACT

1.  The October 1951 low back injury during the veteran's 
active duty service was acute in nature and resolved without 
leaving chronic residual disability. 

2.  The veteran's current chronic low back disability is 
related to post-service injury or injuries.   


CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A.  §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 
3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to  
VA benefits.  Specifically, the discussions in the November 
2003 RO letter, the September 1998 rating decision, the 
August 1999 statement of the case and the June 2000, February 
2004, July 2004 and June 2005 supplemental statements of the 
case have collectively informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the November 2003 letter, 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App.  183 
(2002).  

The Board also notes that the November 2003 RO letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
November 2003 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in her possession 
that pertains to the claim.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available pertinent records, in service, VA 
and private have been obtained.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues being adjudicated by this appeal.  The 
veteran testified before the undersigned in October 2004 that 
he did not have any further evidence to submit.  The 
veteran's representative reported that he would attempt to 
obtain additional evidence but that he did not want the 
record held open during his attempts to obtain additional 
evidence.  The Board finds that no further action is required 
by VA to assist the appellant with her claim.

Factual Background

An October 17, 1951 clinical record indicates that the 
veteran fell on board his ship the previous night and struck 
his left lumbosacral area.  The veteran reported marked 
tenderness over the area.  It was noted that X-rays revealed 
no fracture, but the spine had definite arthritic changes.  
The reported assessment was rheumatoid arthritis.

A clinical record from the U.S.S. Hector shows that on 
October 16 the veteran slipped and fell on a wet deck hitting 
his back on a life line stanchion.  He reported pain in the 
right sacroiliac region after the fall.  The veteran was able 
to move all muscle groups in his legs but was complaining of 
severe pain over the injured area.  He was given morphine for 
pain.  X-rays did not reveal any evidence of fracture.  The 
veteran was placed at bed rest with extension of the spine.  
On October 17, the veteran reported much less pain that 
morning.  Physical examination revealed a slight scoliosis 
with convexity to the left and considerable muscle spasm over 
the injury site.  It was very tender in the region.  
Reflexes, muscle power and sensation was intact in both legs.  
The impression was contusion of the right sacroiliac region 
and rule out fracture.  The veteran was to be sent to the 
U.S. Naval Hospital in Yokusuka for evaluation and 
disposition.  

A record from the U.S. Naval Hospital shows that on October 
17, 1951, it was noted that the veteran slipped and fell a 
wet deck hitting his back on a life line stanchion.  The 
veteran was unable to get up so he was taken by litter to 
sickbay where he remained overnight and then was brought to 
the hospital.  He reported low back pain present with motion 
and ending when the veteran lay still.  Physical examination 
revealed a small abrasion over the right posterior superior 
iliac spine.  There was mild tenderness at the site of the 
abrasion.  The range of motion of the back was complete 
without pain.  The initial impression was contusion of the 
right low back.  An X-ray report indicated that there was no 
evidence of osseous trauma but there was a suggestion of a 
sclerosis of the left sacroiliac joint.  On October 18, the 
veteran was comfortable.  On October 19, cotton was removed 
from the veteran's ears.  October 23, the veteran was 
ambulatory without difficulty and was comfortable.  A summary 
on this date was that the veteran had a contusion of the 
right low back.  He was asymptomatic and recovery was 
complete.  He may be returned to duty fit for the same.  He 
was discharged, fit for duty, on October 26.  

After October 26, 1951, the service medical records are 
silent as to any further complaints of, diagnosis of, or 
treatment for any low back disability for the remaining three 
years of the veteran's active duty service.  In February 
1953, the veteran was examined and found physically qualified 
for transfer.  In March 1955, the veteran was examined and 
found physically qualified for transfer.  Clinical evaluation 
of the spine was determined to be normal at the time of the 
service discharge examination in April 1955.  

An April 1954 document from the U. S. Naval Ship Repair 
Facility No 3923 indicates that the veteran's request to 
marry had been approved.  

Private clinical records from Dr. H. A. Spady, dated from 
1965 to 1969 did not reference the presence of a back 
disability.  

The next evidence of record of a low back disability is dated 
in the 1970's.  

In January 1976, D. E. Bolin, D.C., completed a form entitled 
"Physician's Initial Report of Work Injury or Occupational 
Disease."  The chiropractor reported that the veteran 
injured his back in January 1976 while dumping a bucket of 
broken glass.  The diagnosis was slight mid-thoracic strain 
and moderate lumbosacral sprain with a grade one (left) fifth 
lumbar nerve.  It was opined that the injury would not be 
permanent and that remission should be in four or five weeks.  

A chiropractor treated the veteran from 1974 to 1977.  The 
diagnoses were muscle spasms to the cervical and lumbar 
muscles.  

April and May 1976 clinical records indicated that X-rays 
were interpreted as revealing asymmetry of the sacroiliac 
joints with unsharpness on the left side and almost complete 
fusion secondary to ankylosing spondylitis.  Mild 
degenerative changes were noted on the lower lumbar spine 
with degenerative lipping at the L4-5 level.  Intervertebral 
disc spaces appeared normal.  

In July 1976, Dr. D. E. Poulson wrote that he saw the veteran 
for the first time in May 1976 with complaints of lumbar pain 
with onset while emptying a can weighing 250 to 300 pounds.  
The veteran also reported that he injured his back in 1970 
and was hospitalized for two days and did not have further 
problems until the current episode.  

An August 1976 myelogram revealed probable central herniated 
disc of L4-L5.  An annular defect was present at C6-C7.

In January 1977, Dr. J. W. White reported that the veteran 
injured his low back in 1970 when he bent over to pick up a 
piece of paper.  The veteran recovered but still experienced 
a few bouts of low back pain.  In January 1976, the veteran 
fell with a can of produce at work and injured his back 
again.  It was specifically noted that the veteran did not 
have any other serious accidents.  The impression was 
possible lumbar disk herniation syndrome.  

In February 1977, the Social Security Administration 
determined that the veteran was disabled as of January 2, 
1976 due to degenerative disc disease and low back strain.  

In April 1977, the veteran submitted a claim of entitlement 
to service connection for a back injury which occurred in 
1951 or 1952.  He indicated that he had received treatment 
from a Dr. R. Johansen in 1956 and from Dr. L.W Nickila in 
1964.  The veteran also indicated that he had received 
treatment from three other health care providers.  The RO 
sent letters to Dr. R. P. Gingerick for treatment in 1964 and 
1965, to Dr. J. W. White for treatment in 1977, and to Dr. D. 
E. Poulson for treatment from 1976 to 1977.  

In May 1977, R.L. Johansen, D.C., was sent a letter from the 
RO requesting records of treatment for the veteran in 1956.  
The chiropractor responded the same month that he did not 
have any records dated back to 1956 and that he was only 
required to maintain records for a period of seven years.  

In May 1977, R. S. Ketchum, D.C., responded to a request for 
medical records, indicating that the had treated the veteran 
for headaches, neck aches and low back problems between May 
1974 and April 1977.  The diagnoses was muscle spasm to 
cervical and lumbar muscles.

In May 1977, Dr. V. D. Casterline reported that he was 
consulted one time by the veteran for back problems in April 
1976.  The veteran informed the physician that he had a back 
injury in 1970 when X-rays were taken and another back strain 
in 1972.  

In May 1977, D. E. Bolin, D.C., reported that he had last 
seen the veteran in January 1976 and that the veteran 
returned to work.  The diagnosis was slight mid-thoracic 
strain and moderate lumbosacral sprain.  

In May 1977, Dr. D. E. Poulson reported that he had been 
treating the veteran since May 26th, 1977 for chronic lumbar 
pain.  The veteran had onset of the lumbar pain in January 
1976, when he was emptying a heavy can into a drop box 
resulting in immediate pain.  The physician also referenced a 
two day hospitalization for a back injury which occurred in 
1970 while the veteran was working for Boise Cascade.  

In August 1977, Dr. D. E. Poulson, reported that he had been 
treating the veteran for lumbar and cervical spine pain since 
May 1976.  The onset of the pain was an industrial accident.  

In November 1977, a private physician, Dr. R.H. Post, 
reported that he examined the veteran with a main complaint 
of back problems.  The veteran denied any significant trouble 
with his back prior to an on the job injury which occurred in 
January 1976.  The veteran reported he injured his back at 
that time when he was lifting an estimated 250 pound garbage 
can.  It was noted that April 1976 X-rays were interpreted as 
revealing abnormalities of the sacroiliac joints with a 
suggestion of a complete fusion on the left side as well as 
mild degenerative changes at L4-5.  The physician noted that 
the changes demonstrated on X-ray presumably pre-existed the 
January 1976 injury.  The veteran stated that he had been 
hospitalized for three days in 1970 and that he had right leg 
and hip bruises which occurred after a fall aboard a ship in 
1952.  There were no permanent residuals.  The impression 
after physical examination was chronic cervical and lumbar 
pain.  X-rays suggested obliteration of the left sacroiliac 
joint and that, combined with a somewhat diminished chest 
expansion, might suggest an ankylosing spondylitis or Marie-
Strumpel arthritis but the absence of changes in the anterior 
longitudinal ligaments might argue against that diagnosis.  
Considerable functional overlay was evident.  Physical 
findings were not impressive.  The physician noted that the 
abnormality of the pelvis and lumbar spine undoubtedly pre-
existed the accident in question.  

In January 1978, the veteran was granted a 50% unscheduled 
disability by the Workers Compensation Board of the State of 
Oregon for an industrial injury which occurred while the 
veteran was employed by Mayfair Market.  

In April 1979, a private physician, DR. C. I. Tsai, noted 
that the veteran began to experience pain across the low back 
in January 1976 while dumping a heavy can weighing 250 pounds 
overhead.  The veteran also reported a low back injury due to 
a fall which occurred in 1952.  The veteran informed the 
physician that he was hospitalized for three months after the 
fall followed by recovery.  In 1970, he had a "catch" in 
his low back without sciatica for which he was hospitalized 
for five days followed by recovery.  The impression was 
severe bilateral L5 radicular compressions due to traumatic 
herniation nucleus pulposus L4-5 and right C7 radicular 
compression due to a traumatic herniation nucleus pulposus 
C6-7, related to an injury that occurred on January 2, 1976, 
from history.  The physician commented that it was obvious 
that the veteran's condition had been deteriorating since 
January 2, 1976.  

In June 1979, Dr. R. H. Post reported that he was treating 
the veteran for the first time since November 1977 for back 
problems.  The clinical impression after physical examination 
was chronic cervical and lumbar pain with 
spondyloarthropathy.  It was apparent to the physician that 
the veteran's back pain began at the time of the injury in 
January 1976.  

A December 1979 hospitalization record included a final 
diagnosis of bilateral L5 and S1 radicular compression due to 
traumatic herniation nucleus pulposus L5-S1, midline, and 
right S1 radicular compression probably due to disc 
herniation L5-S1 on the right side.  Right C6 and C7 
radicular compression due to traumatic herniation nucleus 
pulposus C5-6 and C6-7, related to injury in January 1976..  

In April 1981, the veteran reported to Dr. C. I. Tsai a 
history of increasing low back pain since January 1981.  The 
impression was severe bilateral L5 and S1 radicular 
compressions due to chronic herniated nucleus pulposus at L4-
5 and probably at L5-S1 related to an injury on January 2, 
1976, by history.  The physician noted a deterioration of the 
veteran's condition when compared with an evaluation 
conducted in December 1980.

In December 1981, R. L. Johansen, D. C., reported that the 
veteran had been a patient of his in 1956.  He had complaints 
at that time related to low back trouble.  

In January 1982, Dr. C. C. Peterson reported that he did not 
have any records for the veteran.  He only kept records of 
patients seen in the last ten years.  

In January 1982, the veteran was examined by three 
physicians.  The reported history was that the veteran 
injured himself in January 1976 while lifting a garbage can.  
Since that time, the veteran had a long period of treatment 
by various doctors.  Physical examination revealed moderate 
interference from functional disturbance during the 
examination which was manifested by inconsistent behavior and 
some refusals as well as the pain behavior pattern.  The 
pertinent diagnoses were chronic lumbar strain superimposed 
on degenerative disc disease between L4 and the sacrum 
inclusive and some reported disk protrusion.  Functional 
overlay with oversomatization was also diagnosed.  

In February 1982, Dr. C. C. Peterson wrote that the veteran 
informed the physician that he had been seen in February 1956 
because of low back pain subsequent to an injury which 
occurred in service in October 1951.  The veteran reportedly 
continued to have symptoms since the date of the injury.  

In April 1982, the veteran's spouse submitted a statement 
indicating that she knew him since the beginning of 1952.  
The spouse reported that the veteran injured his back in 
October 1951 after a fall.  She stated that the veteran did 
not recover from his in-service back injury but continued to 
be bothered by it for the remainder of his active duty 
service necessitating light duty assignments.  The spouse 
also indicated that the veteran sought treatment for his back 
problems in January and February of 1956 from Dr. C. C. 
Peterson and Dr. R. Johansen.

A psychiatric examination which was conducted in October 1982 
resulted in a finding that the veteran did not have 
appreciable degree of psychiatric impairment.  The examiner 
commented that the veteran made up his mind that he was 
totally disabled and tended to refuse to consider any 
possibility of additional help.  The veteran reported that he 
had spine problems throughout his adult life which was 
apparently evaluated in service.  It was also noted that the 
veteran was a POW 

At the time of an initial medical examination in April 1984, 
it was noted that the veteran injured his back in January 
1976 while moving a garbage can.  

At the time of a May 1984 psychological screening evaluation, 
the veteran reported that he initially hurt his back while in 
the Navy and had ongoing problems for which he had filed a 
claim with VA.  He reported that he injured his back and neck 
in January 1976 while lifting a heavy garbage can.  The 
examiner noted a number of inconsistencies.  The veteran 
entered the examiner's office without noticeable difficulty 
which included climbing a flight of stairs.  At one point, 
the veteran reported that he had owned and operated several 
gas stations and spoke of some of the difficulties in dealing 
with people and their vehicles then at a later point, he 
claimed he was having problems with an old pickup truck and 
claimed to have very limited mechanical knowledge or 
background which facts seemed diametrically opposed to the 
examiner.  Another inconsistency noted was in the test 
results.  The veteran reported that he read a great deal and 
had completed two years of community college yet testing 
results would lead one to believe that he would have a great 
deal of difficulty participating in any kind of training 
program.  The veteran's entire focus appeared to be one of 
convincing the examiner that he was permanently and totally 
disabled and incapable of pursuing any type of employment.  
The examiner concluded that the veteran's interview was 
fraught with inconsistencies.  The examiner opined that the 
veteran had not made any substantial commitment to attempt to 
return to work and his efforts appeared to be directed in the 
opposite direction.  The examiner wrote that monetary 
enumeration for maintaining the disabled behavior of the 
veteran was clearly not indicated and in fact was 
contraindicated.  The diagnostic impression was 
psychophysiologic reaction.  

A May 1984 Vocational Discharge Summary indicates that the 
veteran was completely unmotivated to return to work and that 
the only reason he went to the center was to strengthen his 
case for permanent total disability by his own admission.  A 
psychologist interpreted the veteran's test scores as not 
accurately indicating the veteran's aptitudes or abilities 
and were representative of one who was attempting to 
demonstrate a need for total disability.  A separate 
physician found that a physical examination was also not 
accurate.  The physician found that there was simply too much 
functional interference to make a very accurate estimate of 
real limitations.  The patient seemed to be trying hard to 
portray total permanent disability.  The veteran denied any 
hobbies or daily activities other than sitting in the house 
reading the bible but it was noted that his hands were 
heavily calloused and had ground in dirt, indicating that he 
was involved in some activity other than reading the bible.  
Because the veteran was so reluctant to disclose his 
activities, the interview went nowhere.  The veteran informed 
someone at that time that he served in the navy with the 
special forces.  

November 1984 letter from Dr. C. I. Tsai included an 
impression of bilateral L5 and S1 radicular compression due 
to chronic herniated nucleus pulposus L4-5 and L5-S1 related 
to injury from January 1976 by history.  

In January 1988, Dr. C. I. Tsai examined the veteran.  His 
impression at that time was bilateral L5 and S1 radicular 
compression with neurogenic bladder due to chronic herniation 
of nucleus pulposus L4-5 and L5-S1 definitely related to his 
injury of January 1976.  

A January 1988 private hospitalization report includes a 
final diagnosis of bilateral L5 and S1 radicular compression 
with neurogenic bladder due to compression on the cauda 
equine from herniation of nucleus pulposus L4-5 and L5-S1, 
chronic, with caudal stenosis at L4-5, L5-S1 bilaterally, 
related to injury in January 1976.  

In January 1989, the veteran was informed that his return to 
work assistance might end because of his failure to 
cooperate.  It was also noted that the veteran had lied about 
visiting a community college to take placement testing and to 
discuss an entry program.  A January 1989 letter also 
reference the lie about the veteran's activities at a 
community college. 

In February 1989, the veteran was informed that his 
eligibility for vocational assistance was ended, in part, for 
misrepresentation of a matter which was material to the 
evaluation of eligibility or the provisions of vocational 
assistance.  

In April 1992, Dr. J. L. Hubbard, wrote that the veteran 
injured his back running to a gun station on a battleship.  
He slipped and fell onto a lower deck of the ship, striking 
his low back.  It was reported that the veteran recovered 
from this and worked for 20 years without problems.  The 
impression was left L4-L5 radiculopathy with moderate left 
leg weakness.  The veteran was status post decompressive 
laminectomy by history at L4 and L5.  

The veteran was examined by two physicians in May 1992.  It 
was noted that he was injured in January 1976 while lifting a 
heavy garbage can.  

A July 1992 private surgical record includes the notation 
that the veteran was disabled following an injury which 
occurred while he was in the military.  

In a July 1997 buddy statement from the veteran's brother, 
PAM, it was reported that the veteran hurt his back on board 
ship.  

In December 1997, WMB submitted a statement indicating that 
he served on active duty with the veteran.  WMB reported that 
the veteran was unable to climb stairs during active duty so 
he was assigned to light duty.  

Additional statements from AH and CF indicate that the 
authors had knowledge of the veteran's in-service back 
injury, his light duty status and his post-service back 
problems.

A July 1998 statement from the veteran's brother PAM 
indicates the author knew the veteran injured his back during 
active duty as he served with the veteran for over a year on  
the USS Hector.  The veteran sought treatment for his back 
many times during active duty.  The veteran had to be 
transferred to light duty.  

In July 1998, the veteran's representative submitted a 
statement from WMB  which indicated that he knew the veteran 
injured his back during military service and that he was 
placed on light duty because of the injury.  He reported he 
worked with the veteran for almost two years and opined that 
the veteran's back got worse not better.  

In a July 1998 statement, the veteran's spouse reported that 
she met him shortly after his accident, that he continued to 
have back problems thereafter and was placed on light duty.  
The veteran sought treatment for back pain after his 
discharge.  

In August 1998, the veteran's representative submitted a 
transcript of an interview he conducted with the veteran in 
January 1998.  When asked about his military accident, he 
reported that the last thing he remembered was crossing a 
deck towards a ladder and then he woke up in sick bay.  The 
veteran was informed that he fell and hit his back.  He was 
sent to Yokasuka Naval Hospital where X-rays were taken.  He 
was in a wheelchair for a few days.  The veteran denied that 
he was fit for duty at the time of his discharge from the 
hospital.  He returned to his ship, changed his rating, and 
was transferred to the main deck on light duty due to back 
problems.  He was assigned to worked on the Polaris for three 
weeks where he did nothing.  He returned to his original ship 
where his rating was changed again from seaman to fireman 
where he worked in the tool room handing out tools.  He 
stayed there for about one year.  He was then  transferred to 
shore duty in Yokasuka in a ship repair facility.  He 
reported that he met his wife on a hospital ship.  At the 
time of his discharge, he reported that, in addition to a 
knee problem which was noted on the separation examination, 
he also had problems with his back, a hearing problem, a toe 
problem and two teeth which were knocked out.  He reported 
that he informed the examiner of back problems at that time 
and the doctor said that the veteran probably always had 
problems with it.  He reported that the service medical 
records were incomplete in that they did not evidence 
treatment he received for a big toe injury which occurred 
while he was in Yokasuka.  He indicated that he sought 
treatment from Dr. C. C. Peterson and Dr. R. Johansen in mid 
1955.  He was informed by Dr. C. C. Peterson that he had 
chronic lower back strain.  He was hospitalized in 1971 for 
back problems after picking up a piece of paper.  He injured 
his back again in 1973 and in 1976.  

In August 1998, the veteran alleged that the service medical 
records were inaccurate when reporting that he was fit for 
duty at the end of his treatment for back problems.  The 
veteran opined that he was really discharged because space 
was needed at the facility for more seriously injured men.  

In November 1998, D.E. Bolin, D.C., reported that the veteran 
had been his patient in the early sixties through to the 
early seventies for chronic spinal dysfunction that 
"reportedly" was the result of a military accident.  The 
information was based on the physician's memory as records of 
this treatment had been destroyed some time prior.  

In a November 1998 letter to the RO, Dr. R. H. Post reported 
that he was an orthopedic surgeon who performed a single 
medical examination on the veteran in November 1977 in 
connection with an on the job injury to the low back which 
was incurred in January 1976.  The physician reported that he 
had been requested by the veteran and his representative to 
provide an opinion as to whether the veteran's October 1951 
back injury could possible be the source of the veteran's 
ongoing spinal problems.  It was the physician's opinion that 
there was a link.  It was noted that the magnitude of the 
service-connected injury was sufficient to cause a loss of 
consciousness (although the medical record did not reflect 
that claim) and to necessitate several days of 
hospitalization.  The physician noted that, although the 
veteran was discharged as fully recovered and fit for duty, 
there was reasonable evidence that subsequent duties were 
modified and that he continued to have problems while in the 
Navy.  The physician found the fact that the discharge 
examination made no mention of the back disability was not 
surprising in view of its cursory nature and the failure to 
even record the facts of the injury and hospitalization.  The 
physician noted that there was also evidence that the veteran 
continued to have back problems after his discharge as there 
was evidence that the veteran had seen Drs. Johansen and 
Peterson in Oregon in 1956.  It was also noted that the 
veteran allegedly saw other doctors in the 1960's but those 
records were defunct.  Dr. R. H. Post noted that testimony 
suggested that the veteran's back had always been compromised 
after the 1951 impact.  Prior to 1976, the veteran had also 
been treated in 1970 and 1972.  The physician noted that his 
analysis of the X-ray findings at the time of his examination 
of the veteran in November 1977 revealed specific changes at 
the L4-L5 level, which although characterized as slight, also 
corresponded with the level that was identified as the point 
of the initial injury in October 1951.  The changes 
demonstrated in the X-ray were certainly not the result of 
the 1976 accident.  While the changes could be seen as a 
consequence of normal aging in a 43 year old male, changes of 
ageing tended to be diffuse and not localized to a single 
level.  It was also more likely with individuals with heavy 
use of the spine which was not the veteran's pattern.  August 
1976 and December 1978 myelograms confirmed the presence of 
intervertebral disc damage at L4-L5, which was the level 
implicated in the service medical records.  The physician 
found that it was possible that the veteran's spine problems 
could be entirely independent of the October 1951 injury but 
the correlation between the physical findings in 1951 with 
the subsequent site of the veteran's problems suggested the 
1951 injury can be viewed as a reasonably possible source of 
initial damage to the L4-L5 disk and contribution to the 
veteran's ongoing and current problems.  

The veteran testified at a local RO hearing in January 1999.  
He reported that he was unconscious after the initial the 
fall in 1951.  He was treated on the U.S.S. Hector and then 
transferred to Yokasuka.  The veteran denied that his back 
pain subsided at all during his 10 days of hospitalization.  
He reported that he was incapable of walking for a period of 
time and had to use a wheel chair.  He testified that he was 
unable to return to full duty after the accident because he 
couldn't climb ladders.  He reported that his military duties 
changed several times due to back problems.  He was treated 
for dental trauma while stationed at a ship repair facility.  
He alleged that he sought treatment many times at sick bay 
for back problems.  He reported that he had problems with 
cotton in his ears which had to be removed.  This caused the 
veteran to be held over for discharge for five additional 
days in order for surgery to be performed.  He testified that 
he was continually seeing doctors for back problems from the 
time of his separation until 1976.  The veteran reported that 
he did not seek benefits for many years because he was 
informed that if the injury was not in his "214" he would 
not receive service connection.  The veteran did not know 
what his medical records included until his representative 
showed them to him.  The veteran's spouse testified that she 
first met the veteran while he was in the hospital in 
Yokasuka in October 1951.  She reported that he had 
continuous back problems since the in-service injury.  He 
also received treatment from physicians prior to 1976 for 
back problems.  

In December 1999, a polygraph examiner reported that he had 
examined the veteran in November 1999.  It was the examiner's 
opinion that the veteran was being truthful when he reported 
that he had nearly constant back pain between discharge and 
1976 and he was also being truthful when he stated that he 
consulted several doctors between the time of discharge and 
1976.  

In December 1999, a polygraph examiner reported that he had 
obtained a copy of the previous polygraph examination of the 
veteran.  It was opined that the veteran was truthful when he 
reported that he had had nearly constant back pain between 
discharge and 1976 and that he was also being truthful when 
he indicated that he had seen several doctors between 
discharge and 1976 for back pain.  

The veteran appeared before the undersigned at a video 
hearing conducted in October 2004.  He testified that he was 
watching a movie when general quarters was sounded.  The 
veteran was not sure if general quarters was sounded during 
combat.  He didn't remember any more until he woke up in sick 
bay.  A doctor informed him that he was being sent to a 
hospital in Japan because he had no feeling from his legs 
down.  At the hospital, the veteran requested to return to 
his ship because his brother was coming aboard.  After the 
accident, he could not perform his full duties.  He was 
assigned to light duty.  He met his spouse while in the 
hospital in Japan.  He also damaged a tooth while on active 
duty which was repaired.  He testified that he had ongoing 
problems with his back after the accident.  He was 
hospitalized for back problems at Salem Hospital in 1970 and 
1972.  These records are not available.  He injured his back 
again in 1976.  He testified to the different back treatment 
he received between discharge and 1976.  

In January 2005, a private physician, R. N. Phelps, reported 
that he had been contacted by the veteran's representative to 
determine if a 1951 in-service injury was causally related to 
the veteran's current back problems which became severe in 
1976 and have remained so since that time.  The physician 
wrote that, assuming he correctness of the statement that the 
veteran had ongoing back problems between 1951 and 1976, 
albeit less severe than after 1976, and based on records 
forwarded for review, it was opined that there was a direct 
causal relationship between the 1951 injury and the 1976 and 
ongoing disability.  The physician wrote that, in the absence 
of any other known trauma between 1951 and 1976, it can be 
said to be more likely than not that the veteran's original 
injury in 1951 was causally related to his back problems in 
1976 and thereafter.  The physician included excerpts of the 
medical and testimonial evidence he reviewed.  

A second physician, Dr. F. A. Graf, also provided an opinion 
as to the etiology of the veteran's back problems in January 
2005.  The opinion was based on the veteran's January 1999 
hearing transcript, medical records documenting an injury 
onboard ship in 1951 and subsequent medical treatment in 
Japan; permission to marry granted the veteran with medical 
examination, statements from the veteran, his spouse, 
statements from other servicemen providing documentation of 
the 1951 injury and subsequent re-injury in 1976, the results 
of polygraph examinations, medical opinion letters from Dr. 
Johansen, Dr. Peterson, Dr. Bowen, providing documentation of 
treatment from 1951 and 1976, medical opinion letter from Dr. 
Post dated 1977 and 1979, medical reports from Drs. Robinson, 
Wilson. and Osdell from 1982, medical opinion letters from 
Drs. Stanford and Snodgrass. dated in May 1992, surgical 
operative note of Dr. Hubbard and discharge summary from 
1992, X-rays reports from 1976, medical opinion letter from 
Dr. Post dated in November 1998 and VA Supplemental Statement 
of the Case from July 2004.  The physician noted that the 
material provided documented an in-service injury to the low 
back and on-going back pain since the time of the injury 
which continued through 1976.  It was the physician's opinion 
that the veteran's condition of low back pain was initiated 
by the 1951 injury and that as a consequence of that injury 
changes developed in both the L4-L5 lumbar disc and facet 
joint levels and the sacroiliac joints.  The changes within 
the sacroiliac joints have been accentuated by an additional 
diagnosis of Marie-Strumpell's ankylosing spondylitis.  The 
1951 injury was the most likely initiating cause of 
progressive change at the L4-L5 level intervertebral disc, 
causing chronic pain and disruption of basic functional 
movement and patterns of bending and stooping and lifting and 
carrying for many years.  The changes affected the veteran's 
duty status for the remainder of this time in the service.  
Following discharge, the veteran experienced an additional 
work related injury in 1976 and the already weakened 
intervertebral disc sustained further injury.  The diagnosis 
of Marie-Strumpell's ankylosing spondylitis was a 
contributing factor to the current disability but the changes 
within the intervertebral disc at the L4-L5 level are not 
likely to have been cause by the more generalized spinal and 
sacroiliac inflammation associated with Marie-Strumpell's 
ankylosing spondylitis.  The examiner opined that in the 
absence of any other known trauma between 1951 and 1976, it 
was more likely than not that the veteran's 1951 injury was 
the primary cause of the spinal condition up to 1976 and 
beyond, with superimposed injuries subsequent to 1976.  

Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the duty of the Board as the fact finder to determine 
the credibility of the testimony and other lay evidence.  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  It is 
further noted that not only may the veteran's memory have 
dimmed with time, but self interest may play a role in the 
more recent statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  "[D]efinitions of credibility do not 
necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .' Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal Prods. 
v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."), citing State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 
415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony that was inconsistent with prior written 
statements).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v.  Brown, 7 
Vet.  App.  498, 511 (1995); see also Pond v. West, 12 Vet.  
App.  341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet.  App.  24, 
25 (1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify." (citations omitted).

Analysis

Service medical records document that the veteran fell on a 
wet deck in October 1951, striking his right lower back on a 
metal projection.  As he was unable to walk, he was carried 
to sick bay with complaints of low back pain.  Physical 
examination revealed a small abrasion and tenderness over the 
area of impact.  The veteran reported low back pain.  The 
impression was contusion to right low back.  He was 
transferred to a Naval Hospital in Japan with complaints of 
back pain on motion.  Subsequent clinical records demonstrate 
that the veteran progressively recovered until he was 
asymptomatic and found fit for duty approximately 10 days 
after the initial injury.  The discharge summary was also 
contusion of the right low back.  Subsequent physical 
examinations conducted in February 1953 and March 1955 found 
the veteran was physically qualified for transfer.  Clinical 
evaluation of the spine was determined to be normal at the 
time of the veteran's discharge examination in April 1955.  

The Board acknowledges here that there is one October 17, 
1951, service medical record which refers to x-ray evidence 
of definite arthritic changes of the spine.  However, such a 
finding was not reported in any other of the service medical 
records, and subsequent service medical records as outlined 
above do not include any reference to x-ray evidence or 
arthritis of the spine.  The Board finds that the October 17, 
1951, reference to arthritis of the spine was perhaps an 
interpretation of an x-ray, and that this initial 
interpretation was later abandoned by medical personnel.  The 
Board concludes that the preponderance of the competent 
evidence is against a finding that arthritis of the spine was 
manifested during service.  

The veteran has testified he injured his back during active 
duty and that he continued to have problems with his back 
since the time of the initial injury in October 1951 until a 
subsequent back injury occurred in 1976.  He testified that 
the Navy assigned him to light duty as a result of his back 
problems.  He submitted statements from his spouse, and 
statements from his brother and other men who reported that 
they had served with the veteran and knew that he had 
continuous back problems during his active duty service and 
thereafter.  The veteran has also submitted opinions from 
three physicians who have opined that there was a direct 
causal relationship between the initial in-service injury in 
1951 and the 1976 back injury and subsequent problems.  

However, the Board questions the credibility of the veteran.  
The statements and testimony he has offered in support of his 
claim are simply not supported by the evidence more proximate 
in time to the inservice injury or other evidence since 
service.  The Board believes the record illustrates a number 
of inconsistencies and misrepresentations in the veteran's 
statements over the years, including those made to medical 
care providers.  Moreover, a number of statements from others 
offered in support of the veteran's claim appear to be based 
to a large extent on history furnished by the veteran which 
the Board finds to be inconsistent with contemporaneous 
evidence and other statements made by the by the veteran over 
the years.   

One such example of an event which casts doubt on the 
veteran's credibility involves the submission, in July 1992, 
of page 6 of a Board decision which indicated that service 
connection was being granted for residuals of a low back 
injury which occurred when the appellant was on ammunition 
detail.  It appears that this document was submitted as proof 
that the Board had already granted service connection for low 
back disability.  A communication from the veteran's 
representative dated in August 1992 includes the notation 
that the veteran had submitted clear evidence that service 
connection for a back condition was granted many years prior 
by the Board.  The representative was requesting a full copy 
of the Board decision.  In September 1992, the RO requested a 
complete copy of the decision submitted by the veteran.  The 
veteran replied the same month that he did not have a 
complete copy of his "1977" decision, only the last page.  
The veteran noted that his file had been retired to the RPC 
in 1986 and suggested that a copy might be obtained from that 
source.  In December 1992, the RO informed the veteran that 
all efforts to obtain copies of the excerpted Board decision 
had been fruitless.  In January 1993, the RO informed the 
veteran that they were unable to locate the missing Board 
decision.  In April 1994, the veteran submitted another 
request for a copy of the decision which notified him that 
the back injury which occurred on October 15, 1951 was 
determined to be service-connected.  The veteran again 
submitted a copy of page 6 of a Board decision which granted 
service connection for a low back disability.  In July 1994, 
the veteran submitted a letter to the Board, requesting a 
copy of the decision.  In January 1998, the veteran's 
representative submitted correspondence to the Board noting 
that justice demanded that the veteran be given the benefit 
of the doubt as to the validity of the document submitted and 
that service connection was warranted based on the document.  
In May 1998, the veteran's representative argued that because 
personnel in the VA system lost the document in question, 
there should be no reason to reopen the claim but to merely 
administer what the BVA system already ordered.  However, in 
July 1998, the RO sent a copy to the veteran of an August 30, 
1978 Board decision which included the last page of the 
decision submitted by the veteran in July 1992.  This 
decision did not pertain to the veteran or the facts of his 
case at all.  In August 1998, the veteran's representative 
reported that his investigation into the authenticity of the 
document had proven that the decision was for another 
veteran.  The representative wrote that it ". . . it will 
remain a puzzle forever, I would assume, how the veteran ever 
received such a document in the mail as he did."  No 
explanation was provided for the submission other than the 
representative's admission that it would remain a puzzle 
forever.  The submission of the last page of the decision 
could be construed as a fraudulent attempt to receive 
benefits.  The veteran's continued submissions of additional 
requests that attempts be made to find the non-existent 
document further calls into question the veteran's intentions 
and casts doubt on his credibility.  

The claims file also includes a February 1989 letter that 
informed the veteran that his eligibility for vocational 
assistance was ended, in part, for misrepresentation of a 
material matter.  The fact that the veteran was willing to 
provide false and/or misleading information to another agency 
casts further doubt on his credibility in connection with his 
VA claim.  

The veteran has also been inconsistent in reporting on his 
military activities.  At the time of an October 1982 
psychiatric examination, the veteran reported that he had 
been a prisoner of war.  A May 1984 vocational Discharge 
Summary indicates the veteran reported that he served with 
the Navy special forces.  The service records do not appear 
to verify this background claimed by the veteran.  

Certain physicians who have examined the veteran have opined 
that the veteran provided a less than honest effort when 
being examined in connection with claims for benefits.  Dr. 
Post found in November 1977 that physical findings were not 
impressive and considerable functional overlay was present.  
The three physicians who examined the veteran in January 1982 
noted that the veteran's responses were affected by 
functional disturbance manifested by inconsistent behavior, 
some refusals as well as in his pain pattern behavior.  
Functional overlay with oversomatization was diagnosed.  The 
examiner who conducted the psychological screening in May 
1984 reported on inconsistencies in the veteran's responses.  
It was concluded that the interview was fraught with 
inconsistencies.  A physician who conducted a screening in 
May 1984 found the presence of too much functional 
interference to make a very accurate estimate of the 
veteran's abilities.  In these physician's professional 
opinions, for whatever reason, the veteran was not providing 
accurate responses during physical examinations.  

The veteran has also provided reports of his in-service 
accident that are contradicted by the objective evidence of 
record.  The veteran has testified in January 1999 and 
October 2004 that, after he fell on a wet deck, he passed out 
and didn't remember anything more.  He has also informed 
various health care providers that history.  The service 
medical records indicate that the veteran complained of pain 
and was unable to walk at the time of the accident.  There 
was no mention of the veteran losing consciousness after the 
fall.  The Board finds that such significant symptomalogy 
would be noted in the service medical records if, in fact, it 
did occur.  In April 1979, the veteran informed Dr. C. I. 
Tsai that he injured his back in 1952 and was hospitalized 
for three months.  The objective evidence indicates that he 
was hospitalized for 10 days.  

In fact, the veteran's own reports of his medical history 
immediately after the January 1976 accident contradicts 
subsequent reports of medical history he provided to other 
health care professionals.  All the clinical records dated 
from 1976 to November 1977 that provide a history for back 
problems indicate that the veteran initially injured his back 
in 1970 which healed without residuals and then a second 
injury in 1976 or the records only reference 1976 as being 
the inception of the veteran's back problems.  There was only 
one clinical record dated in 1977 which includes a reference 
to the military accident and the veteran indicated that there 
were no permanent residuals from the fall.  In April 1979, 
the veteran again reported the presence of the in-service 
accident but also reported he had recovered from the fall.  
Numerous other clinical records dated in 1979 reference 1976 
as being the start of the back disability.  The first 
clinical record which evidenced complaints of constant back 
pain from the time of the 1951 injury to the present was 
included in the report of the May 1984 psychological 
evaluation.  Significantly, clinical records dated subsequent 
to this time also attribute the veteran's back problems to 
the 1976 accident.  The Board finds that these statements 
made by the veteran to medical personnel are inconsistent 
with his current assertions regarding a continuing continuity 
of low back symptoms over the years.  

There is some evidence of record suggesting that the veteran 
sought treatment for back problems after active duty, but 
before the January 1976 injury.  At the time of his initial 
back claim, the veteran reported that he was seen by Dr. R. 
Johansen in 1956.  In a December 1981 letter, R. L. Johansen, 
D.C., wrote that the veteran had been a patient in 1956 with 
complaints related to back trouble.  In February 1982, Dr. C. 
Peterson wrote that he had been informed by the veteran that 
he had been seen in February 1956 for low back pain due to an 
injury which occurred in October 1951 and that the veteran 
continued to have problems since that time.  In November 
1998, D. E. Bolin, D.C., wrote that the veteran had been a 
patient in the early sixties through the early seventies for 
chronic spinal dysfunction that was the result of a military 
accident.  Significantly, however, theses physicians' reports 
appear to be based on memory alone and not on a review of 
clinical records.  In May 1977, Dr. Johansen had reported 
that he did not have any records of treatment for the 
veteran.  In January 1982, Dr. Peterson had reported that he 
did not have any records of treatment for the veteran and his 
letter even references the fact that the history was based on 
information supplied by the veteran.  Dr. Bolin also 
indicated that his letter was based on memory as records of 
the veteran's treatment had been destroyed some years prior.  

Also weighing against a finding of continuity of symptomalogy 
is the fact that all the medical records dated between the 
time of the 1951 accident and November 1977 are silent as to 
any indications that the veteran had ongoing back problems 
from active duty.  Numerous medical records dated in 1976 
reference an injury that January, but do not refer to any 
prior back problems.  Moreover, the veteran's own statements 
as to the lack of continuity of symptomalogy as recorded in 
the clinical records weighs against the veteran's claim.  In 
November 1977, the veteran reported the presence of the 
military injury, but denied any residuals.  In April 1979, 
the veteran informed a physician of the injury, but reported 
recovery.  It was not until May 1984, that the clinical 
records include references to ongoing back problems which had 
been present since an injury during active duty.  As the 
Court has pointed out, the lack of continuity of treatment 
may bear in a merits determination on the credibility of the 
evidence of continuity of symptoms by lay parties.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).    

The veteran has submitted two statements from polygraph 
examiners to support his allegations that he had had 
continuous back problems from the time of his initial injury 
until 1976 and that he had sought medical treatment for back 
problems between the time of his discharge and 1976.  
However, these items of evidence are outweighed by the 
contrary evidence of record and, as noted above, are 
inconsistent with assertions made by the veteran over the 
years.  Although the polygraph test results are relevant to 
the veteran's current beliefs and are to be considered, they 
are not conclusive evidence.   

At time of his original application, veteran only indicated 
he had received treatment from Dr. Poulson in 1976 and 1977.  
However in November 1998, Dr. Poulson reported that the 
veteran had been a patient his patient in the early sixties 
through to the early seventies for chronic spinal dysfunction 
that "reportedly" was the result of a military accident.  
The information was based on the physician's memory as 
records of this treatment had been destroyed some time prior.  
This inconsistency also reduces the probative value of the 
veteran's statements.  

The veteran has alleged that he was put on light duty as a 
result of his back injury including duties at the Navy Ship 
Repair Facility #3923.  In support of this, he has submitted 
his own testimony, as well as buddy statements and statements 
from his spouse.  There is objective evidence that the 
veteran was assigned to duties at the Navy Ship Repair 
Facility #3923.  The September 1954 Birth Certificate for the 
veteran's son indicates that that was his address at the 
time.  There is no objective evidence anywhere in the 
official naval records, however, of the veteran being 
assigned to a light duty status.  Every physical evaluation 
after his discharge from the hospital after the 1951 fall 
indicated that he was found fit.  Significantly, none of the 
medical evidence of record references the need for the 
veteran to be assigned to light duty.  The Board finds that, 
if in fact the veteran were assigned to light duty status for 
any period of time (other than the time of his 
hospitalization for 10 days in 1951) there would have been 
official recordation of that fact either as a recommendation 
in a medical record or in the veteran's personnel records.  
The Board finds the fact that there is no official evidence 
of the veteran's light duty status when combined with normal 
physical examinations conducted subsequent to the veteran's 
back injury to be persuasive in demonstrating that the 
veteran was not on light duty status as a result of the 1951 
fall.  

The veteran has submitted numerous statements from 
servicemembers and statements from his spouse which attest in 
varying degrees to the fact that they had knowledge of the 
veteran's 1951 injury, his continued back problems from that 
time onward, the fact that the veteran was put on light duty 
as a result of back problems and his problems and treatment 
after discharge.  The Board finds that these supporting 
statements, made many years after the fact, are of reduced 
probative value light of the contrary evidence of record.  

The veteran's representative has argued that the 1955 
discharge examination should be accorded no probative value 
due to it's cursory nature as evidenced by its failure to 
include annotations and findings of medical problems the 
veteran had while on active duty.  The veteran reported that 
he received ongoing treatment for back problems, he was 
treated for a toe injury, and he received treatment for 
dental trauma, none of which was noted in the discharge 
examination.  The Board finds this allegation of a failure to 
include pertinent facts about the veteran's medical history 
in the separation examination report, even if true, does not 
significantly reduce the report's probative value.  The 
examination report includes current findings including 
reports of the veteran's height, weight, blood pressure, 
pulse, temperature, vision and hearing acuity.  This 
demonstrates to the Board that an actual physical examination 
of the veteran was conducted in April 1955.  To the extent 
that the separation examination is evidence of the veteran's 
physical status in April 1955, the Board finds it very 
probative.  That physical examination resulted in the opinion 
of a trained medical professional that the veteran's back was 
clinically normal at the time.  The veteran has not alleged 
the physical examination was not conducted, rather he has 
alleged that the physical examination was cursory.  The 
evidence he points to in support of the allegation, however, 
is a lack of a recorded medical history.  This demonstrates, 
at most, that the examiner did not have access to the 
veteran's medical history at the time of the examination.  It 
is not apparent to the Board how a lack of a recordation of 
medical history could negate the fact that an obvious 
physical examination of the veteran was conducted in April 
1955.  There is no evidence that the physical examination was 
inadequate in determining that the veteran's back was normal 
at the time of discharge.  

The veteran has submitted several medical opinions in support 
of his claim which link the veteran's current back disability 
to the in-service accident.  However, to a very large extent 
these opinions are based on a history provided by the veteran 
(and the veteran s family and friends) which is otherwise not 
supported by the objective evidence of record.  In other 
words, the conclusions of these examiners appear to be based 
on an inaccurate factual predicate. 

In a November 1998 letter, Dr. Post opined that the 1951 
injury could be viewed as a reasonably possible source of the 
initial damage to the L4-L5 disk and contribution to the 
veteran's ongoing and current problems.  The opinion was 
based, at least in part, on the supposition that the 
veteran's initial in-service fall resulted in a loss of 
consciousness; that the veteran had continuous back problems 
during active duty and after discharge; that he was put on 
light duty while in the military due to back problems; the 
cursory nature of the discharge examination and the evidence 
indicating that the veteran sought treatment in the 1956 and 
in the 1960's for back problems.  None of these suppositions 
are supported by the objective evidence of record.  They are 
based on information and evidence submitted by the veteran in 
support of monetary benefits and the Board has found reason 
to find the veteran's credibility to be impeached.  The Board 
further notes that Dr. Post's own prior records somewhat 
contradict his 1998 opinion.  At the time Dr. Post performed 
his initial examination in November 1977, the veteran 
informed him of the in-service injury but also reported that 
there were no permanent residuals from the fall.  While there 
was also a reference to a three-day hospitalization in 1970, 
the veteran denied any significant back trouble prior to the 
1976 injury.  In June 1979 Dr. Post opined that it was 
apparent that the veteran's back pain began at the time of 
the January 1976 injury.  It is not apparent what caused Dr. 
Post to change his opinion as to the etiology of the 
veteran's back problems from the 1970's to 1998 other than 
the change in medical history he reviewed in connection with 
the latter opinion.  As noted above, much of this evidence is 
not supported or directly contradicted by the objective 
evidence of record and is based on a history provided by the 
veteran.  The Board is not bound to accept medical 
conclusions which are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993), see 
also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In January 2005, two additional opinions were received from 
private physicians regarding the etiology of the veteran's 
back problems.  The physicians reported that they had 
reviewed materials given to them by the veteran's 
representative in connection with the opinion.  One physician 
noted that his opinion was based on the correctness of the 
statement that the veteran had ongoing back problems between 
1951 and 1976, and in the absence of any other known trauma 
between 1951 and 1976, it was more likely than not that the 
original injury in 1951 was causally related to the veteran's 
back problems in 1976 and thereafter.  The second physician 
noted that the material he had been provided documented 
ongoing back pain since the time of the 1951 injury.  It was 
opined that the 1951 injury initiated progressive change at 
the L4-L5 intervertebral disc which affected the veteran's 
duty status for his remainder of time in service.  This 
examiner also opined that, in the absence of any other known 
trauma between 1951 and 1976, it was more likely than not 
that the veteran's 1951 injury was the primary cause of the 
spinal condition up to 1976 and beyond.  The Board finds that 
reduced probative value is to be accorded both these 
opinions.  The opinions are based, in part, on the presumed 
presence of back problems from the time of the veteran's 
discharge until 1976.  The veteran's own statements in the 
clinical records dated in 1976 and most of 1977, however, 
indicate that the veteran denied any prior back problems or 
indicated that any back problems prior to 1976 resolved 
without residual.  The two opinions also fail to address the 
fact that the veteran has testified that he was hospitalized 
for back problems in 1970 and 1972 at Salem Hospital.  There 
are some notations that the 1970 injury was caused when the 
veteran bent over to pick up a piece of paper.  While the 
veteran testified that the records were not available, the 
back disorder was of sufficient severity to result in 
hospitalization.  The opinion's reference to a factual 
background which the Board has found to be inaccurate and the 
failure of the opinions to address the possibility that back 
trauma was the cause of the 1970 and 1972 hospitalizations 
renders the opinions of reduced probative.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

The totality of the evidence supports a finding that the low 
back injury in 1951 was an acute injury which resolved and 
that the veteran's current chronic low back disability had 
its inception at the time of the January 1976 accident.  The 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection for a low back 
disability and there is no doubt to be resolved.  


ORDER

The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


